           Case 1:19-cv-00405-DAD-SAB Document 29 Filed 08/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     PATROCINA A. RAMSEY,                              Case No. 1:19-cv-00405-DAD-SAB
11
                    Plaintiff,                         ORDER GRANTING STIPULATED
12                                                     REQUEST TO MODIFY SCHEDULING
            v.                                         ORDER
13
     FARMERS NEW WORLD LIFE                            (ECF No. 28)
14   INSURANCE COMPANY,

15                  Defendant.

16

17         The scheduling order issued on June 6, 2019, and following modification on February 18,

18 2020, and May 29, 2020, currently reflects the following dates and deadlines:

19         1.      Non-Expert Discovery Deadline: November 6, 2020;

20         2.      Expert Disclosure Deadline: November 13, 2020;

21         3.      Supplemental Expert Disclosure Deadline: December 11, 2020;

22         4.      Expert Discovery Deadline: February 12, 2021;

23         5.      Dispositive Motion Filing Deadline: January 8, 2021;

24         6.      Pre-trial Conference: June 7, 2021, at 1:30 p.m. in Courtroom 5 before United

25                 States District Judge Dale A. Drozd; and

26         7.      Trial: August 10, 2021, at 8:30 a.m. in Courtroom 5 before United States District

27                 Judge Dale A. Drozd.

28 (ECF Nos. 11, 15, 27.)


                                                   1
             Case 1:19-cv-00405-DAD-SAB Document 29 Filed 08/07/20 Page 2 of 2


 1           On August 7, 2020, the parties filed a stipulated request to further amend the scheduling

 2 order and continue the discovery deadlines in this matter due to the coronavirus (COVID-19)

 3 public health emergency in California. (ECF No. 28.) The parties acknowledge that the Court

 4 has previously extended the discovery deadlines due to calendar conflicts, a medical condition of

 5 a key witness, and the COVID-19 public health emergency. (Id. at 2.) Since then, the parties

 6 proffer they have diligently engaged in conducting extensive written discovery and have agreed

 7 to schedule depositions in the near future, but due to the COVID-19 public health emergency and

 8 stay-at-home orders affecting witnesses and counsel, it would be a hardship to complete

 9 discovery by the current deadlines. (Id.) The Court finds good cause to further modify the

10 scheduling order based on the parties’ stipulation.

11           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the scheduling order

12 is further modified as follows:

13           1.      Non-Expert Discovery Deadline: July 8, 2020;

14           2.      Expert Disclosure Deadline: July 15, 2020;

15           3.      Supplemental Expert Disclosure Deadline: August 12, 2020;

16           4.      Expert Discovery Deadline: October 12, 2020;

17           5.      Dispositive Motion Filing Deadline: September 10, 2020;

18           6.      Pre-trial Conference: October 12, 2021, at 1:30 p.m. in Courtroom 5 before

19                   United States District Judge Dale A. Drozd; and

20           7.      Trial: December 7, 2021, at 8:30 a.m. in Courtroom 5 before United States

21                   District Judge Dale A. Drozd.

22 All other dates and aspects of the scheduling order, as previously modified, shall remain in

23 effect.

24
     IT IS SO ORDERED.
25

26 Dated:         August 7, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     2
